DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 7/30/2021.  Claim 1 is currently amended.  Claim 2 is cancelled.  Claims 1 and 3-8 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Trapp (US 2002/0127457 A1).
	Regarding Claim 1, Trapp discloses a bipolar plate 5 and 6, wherein the bipolar plate is disposed between a positive electrode and a negative electrode of a redox flow battery, wherein the bipolar plate has, in a surface of the bipolar plate facing at least one of the positive electrode and the negative electrode, a plurality of grooves (flow channels 8,9 formed as recessed channels) through which an electrolyte flows and a ridge (protruding lands) positioned between the adjacent grooves, and
Note that although Fig. 1 of Trapp discloses a single fuel cell in which the bipolar plate is at the ends and does rather than being disposed between a positive electrode and a negative electrode, Trapp teaches that a plurality of single cells may be assembled to form a stack in which adjacent single cells are electrically connected by means of bipolar plates positioned between the surfaces of the electrodes opposite to those contacted with the electrolyte membrane [par. 0007].  Thus, an ordinary skilled artisan would readily appreciate that the bipolar plates of Trapp are configured to be disposed between a positive electrode and a negative electrode}.
	Regarding Claim 3, Trapp discloses all parts of the bipolar plate surfaces including the ridges and grooves are uniformly sandblasted [par. 0018] such that a rough surface which is disposed in at least part of a surface of the ridge and surface roughness of which represented by the arithmetic mean roughness Ra is also 1.8 to 8.5 μm.
	Regarding Claims 7-8, Trapp discloses all parts of the bipolar plate surfaces including the ridges and grooves are uniformly sandblasted [par. 0018] such that the rough surfaces are formed from a bottom to a top of side surfaces defining the grooves and throughout the length in the longitudinal direction of the grooves.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapp, as applied to claim 1 above.
	Regarding Claim 4, Trapp fails to disclose a cell frame comprising the bipolar plate according to claim 1.  However, forming the bipolar plate as a cell frame structure is a well-known configuration in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the invention of Trapp to have included a cell frame comprising the bipolar plate according to claim 1 as an obvious structure that is well-known in the art.
Claim 5, modified Trap discloses a cell stack comprising the cell frame according to claim 4 [par. 0007].
	Regarding Claim 6, modified Trapp discloses a redox flow battery (fuel cell) comprising the cell stack according to claim 5 [pars. 0004-8].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724